Guerin, J.,
The bases of relator’s petition for a writ of habeas corpus are that his sentence was too severe; that his lawyer incompetently conducted his defense, and that he did not receive a fair and impartial trial. All of these reasons might have been assigned upon a motion for a new trial, which was not filed. They may not be urged in an application for a writ of habeas corpus which cannot be made the substitute for normal appellate review: Commonwealth ex rel. Lewis v. Ashe, 335 Pa. 575; Commonwealth ex rel. Sullivan v. Ashe, 325 Pa. 305, 310; Commonwealth ex rel. Helwig v. Maroney, 194 Pa. Superior Ct. 16.